Sognier, Judge.
Gary was convicted of armed robbery. He appeals pro se, contending that the trial court erred by (1) denying his motion to strike the testimony of a witness, and (2) by imposing a sentence to life imprisonment based on inadmissible hearsay evidence.
1. At trial, the state proffered the testimony of a witness to a similar robbery. However, the testimony was given outside the presence of the jury and thereafter, the state withdrew the witness and the testimony was not presented before the jury. Accordingly, there is nothing for us to review.
*328Decided April 21, 1981 —
Roosevelt Gary, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Russell J. Parker, H. Allen Moye, Assistant District Attorneys, for appellee.
2. Appellant contends the trial court erred in sentencing him because the court considered a pre-sentence report prepared by the Adult Probation Department which contained inadmissible hearsay. However, the transcript shows that the report was prepared at the request of all counsel, including counsel for appellant, and no objection was raised at trial. It is well settled that induced error is not permissible. Drake v. State, 142 Ga. App. 14 (234 SE2d 825) (1977); Reynolds v. State, 147 Ga. App. 488, 491 (4) (249 SE2d 305) (1978); Mahomet v. State, 151 Ga. App. 462, 464 (1) (260 SE2d 363) (1979).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.